               IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN
                       DISTRICT OF TENNESSEE, AT GREENEVILLE:


  CHRISTINE BEARDEN, ET AL


  VERSUS                                                CASE NO.: 2:19-CV-55-CLC-MCLC


  BALLAD HEALTH, ET AL

  PLAINTIFFS’ FIRST MOTION TO AMEND COMPLAINT AND MEMORANDUM OF
                        LAW IN SUPPORT OF SAME

         Come plaintiffs, by and through counsel, and, pursuant to FRCP 15 (a) (2), and L.R.

  15.1, move this Honorable Court for leave to amend their original Complaint filed in this case

  (Doc. 1). In support thereof, movants show to the Court as follows:

         1. Plaintiffs admit that most responsive pleadings, except for defendant, MEAC (a motion

  to dismiss) and defendant, Wilson (who is in the process of being served as of this writing), were

  served more than 21 days ago, being motions to dismiss. Thus, FRCP 15 (a) (2) applies. It is

  assumed that there will be no written consent from the defendants for plaintiffs to amend their

  complaint, and, thus, it is admitted that leave of court is required to amend.

         2. Pursuant to FRCP 15 (c), the proposed amended complaint relates back to the date of

  the original pleading, particularly in this case, as it is shown that both FRCP 15 (c) (1) (A) and

  (B) apply.

         3. Pursuant to L.R. 15.1, a copy of the proposed amended pleading, including

  incorporated exhibits is reproduced in full, and does not incorporate any prior pleading by

  reference. **

         Having stated the grounds for their First Motion to Amend, plaintiffs incorporate the

  following Memorandum of Law, as per the Local Rules.

                                                    1

Case 2:19-cv-00055-CLC-CRW Document 48 Filed 07/11/19 Page 1 of 7 PageID #: 921
                                                A. Facts

         Plaintiffs seek to amend their Complaint which the defendants, in two separately filed

  motions to dismiss (and in the case of one such set of defendants, a motion to strike, etc.) believe

  does not comport with the Spokeo requirements. Plaintiffs are amending their original

  complaint (Doc. 1) to more particularly set forth the grounds for relief and the cause of relief.

         Noteworthy is the “Ballad defendants” latest motion (Doc. 42), the expedited motion to

  strike, etc. They allege that various cases [for example, Knowles v. Chase Home Finance, 2012

  WL 13018539, at p. 8 (W.D. Tenn., 8/2/2012), Strayhorn vs. Wyeth Pharmaceuticals,

  Inc.737 F. 3d 378, 399 (6th Cir. 2013), Riggs Drug Co. v. Amerisourcebergen Drug Corp.,

  2010 WL 3630123, at pp.1-2 (E.D. Tenn. 9/13/2010), and Armengau v. Cline, 7 Fed.

  Appx.336, 344 (6th Cir. 2001).] stand for the proposition that bringing the new matters up via a

  brief and/or a reply to a motion to dismiss does not cure a Spokeo defect. The “Ballad

  defendants” also say that the following are the specific deficiencies that they find in the

  Complaint (all following single-spaced references will be to page numbers of Doc. 42):

        The complaint itself did not state a “short and plain statement of the court’s jurisdiction”
         and “a short and plain statement of the claim showing that the pleader is entitled to
         relief.” (p.3)
        The documents that were supplied in the now-stricken reply (stricken Doc. 37) were not
         set forth in the complaint. (p.4)
        The original complaint did not state that ETSU was a corporation, nor did it discuss
         ETSU or its legal status. (p. 4)
        The hoary and invalid excuse, most respectfully, that plaintiffs did not identify the
         relevant geographic market, product, competitors, etc. (p. 5)
        The supposed lack of pleading as to the liability of the 8 non-interlocked Ballad directors
         (p.5)
        The old canard that plaintiffs interlocking directorate injuries must consist of specific,
         immediate, harm, rather than recognizing that the interlocking directorate statute is
         designed for remedial, palliative relief, and to prevent threats of FUTURE HARM. (p. 5)
        The documents proving a lack of state-action immunity were not included in the original
         complaint. (p. 6)
        The documents were not, apparently, authenticated by an affidavit of a record-keeper,
         sworn in front of a notary (!) (see p. 7)

                                                    2

Case 2:19-cv-00055-CLC-CRW Document 48 Filed 07/11/19 Page 2 of 7 PageID #: 922
              Although plaintiffs respectfully dispute the theories of learned counsel for

       defendants, they shall assume, arguendo, and solely for purposes of this Motion and

       Memorandum, that all the above and more constitute fatal defects. Based upon this

       assumption, plaintiffs believe that the Court may grant leave to amend the Complaint, by

       substituting the original Complaint with the proposed amended complaint attached

       hereto, including exhibits, for the three (3) reasons that follow:

              1. Defendants’ themselves, in their own Motion and Memorandum (Doc. 42)

       admit that the plaintiffs may cure this defect by amendment. The defendants cite

       Bah vs. Attorney General of Tennessee, 2014 WL 2589424 (W.D. Tenn. 6/10/2014),

       affirmed, 610 F. Appx. 547 (6th Cir. 2015) As succinctly and correctly stated by

       defendants, Bah, at page 12, says, “…the appropriate method for adding new factual

       allegations to a complaint is not via (a) brief, but by filing an amended complaint.”

       Assuming the first complaint were mortally deficient, it may be cured by filing an

       amended complaint.

              2. The amended complaint is not futile. While there is a split of decisions

       among the various circuits regarding the futility doctrine, the 6th Circuit is clear: The right

       to amend a complaint is not absolute or automatic, and, in fact, the right dissipates if the

       proposed amendment would be futile. Islamic Center of Nashville vs. State of

       Tennessee, 872 F. 3d 377, 386-87 (6th Cir. 2017).

              Of the 8 defects defendant found in plaintiffs’ complaint that were “bullet-

       pointed” on page 2 of this document, five (5) of the eight (8) pertain not to whether the

       alleged defect was substantive, but that it was not pled succinctly. Without sounding

       sarcastic, one of the defendants’ complaints—the lack of proper “authentication” of



                                                 3

Case 2:19-cv-00055-CLC-CRW Document 48 Filed 07/11/19 Page 3 of 7 PageID #: 923
       documents, is ridiculous on its face. Documents are attached to complaints all the time

       without authentication, in order to give notice. The time for defendants to contest the

       authenticity of the documents is when defendants file their answer to the amended

       complaint.

               Most respectfully, if defendants do not believe, in perusing the amended

       complaint, that these items are pled to their satisfaction, then their position is naught but a

       ruse to keep this case from going forward.

               The two items that defendants can identify that defendants claim are substantive

       in nature—the lack of injury to plaintiffs and the liability of the 8 non-interlocked Ballad

       directors—are addressed at length in the attached amended complaint and the proposed

       amended Memorandum to the proposed amended Reply to the Motion to Dismiss, also

       being filed this date, but subsequent to the filing of this document and its attachments.

       Since there is a lengthy discussion therein, it will not be repeated herein, except to state

       that plaintiffs clearly show injury, Article III standing, and the liability of the non-

       interlocked Ballad directors.

               Therefore, the proposed amended complaint is NOT futile.

               3. Justice requires that leave of the court be given to amend, and such leave

       should be freely given by the court. There are four (4) other factors, aside from futility

       of amendment, which a court must consider when determining whether leave should be

       granted: (a) undue delay, (b) bad faith or dilatory motives, (c) repeated failure to cure

       deficiencies by a previous amendment, (d) undue prejudice to an opposing party. See,

       e.g. SGIC Strategic Global Investment Capital, Inc. vs. Burger King Europe,

       GmbH, 839 F. 3d 422, 428 (5th Cir 2016, internal citations omitted).



                                                  4

Case 2:19-cv-00055-CLC-CRW Document 48 Filed 07/11/19 Page 4 of 7 PageID #: 924
              Where do plaintiffs stand on this scorecard? First, discussion has already been

       had about the futility of the amended complaint: plaintiffs’ amended complaint is clearly

       not futile. Second, the repeated failure to cure deficiencies by a previous amendment to a

       complaint factor is moot, as this is the first such amendment. Third, there is no undue

       delay, because (a) the parties are still within the initial 90-day service window, albeit not

       by much, for service of the original complaint, (b) all parties but one (Keith Wilson) have

       been served and have learned counsel representing them, (c) most respectfully, any delay

       caused from the date of the filing of the original complaint to now has to be shared, at

       least equally, by plaintiffs and defendants, who have filed a series of motions.

              Finally, plaintiffs respectfully state that they have brought this matter in good

       faith. With regard to the pre-motion to dismiss conferences held among plaintiffs’

       counsel and the two sets of counsels (the “Ballad defendants” counsel and “MEAC’S”

       counsel), some things were urged upon plaintiffs’ counsel. The Ballad defendants’

       counsel alleged that the complaint should be amended to delate all directors but Noland,

       and the position was urged upon plaintiffs’ counsel that ETSU was not a corporation and

       that MEAC was, therefore, not its captive and not a competitor. (In all fairness, counsel

       did bring up the questions of Article III standing, state immunity doctrine, and the

       plaintiffs’ injury.) Plaintiffs’ counsel, giving learned counsel great heed, nonetheless

       believes that the issues, if at all properly disposed pre-trial, would be best disposed by

       summary judgment. He worries that all defense counsel in all cases, in general, are filing

       pro forma motions to dismiss as a prelude. He is grateful that this District has a

       mechanism to filter these pro forma motions, but yet—and this is a sincere difference of




                                                 5

Case 2:19-cv-00055-CLC-CRW Document 48 Filed 07/11/19 Page 5 of 7 PageID #: 925
       opinion—respectfully believes that he and his clients have become the victims of such a

       motion in this case.

              Learned counsel for MEAC insisted that MEAC itself be dismissed as an entity.

       Again, for reasons that shall become apparent in the revised Memorandum of Law

       opposing the Motion to Dismiss, and in the amended complaint, MEAC is a proper party.

              For all of the foregoing reasons, plaintiffs move that the Court grant leave to file

       the amended complaint plus exhibits, that the amended complaint be found as sufficiently

       pled as regards the Spokeo doctrine, that defendants pending motions to dismiss be

       overruled, and that defendants be granted 14 days from such order to file their respective

       answers, pursuant to FRCP 15 (a) (3).

                                                     CHRISTINE BEARDEN, ET AL.

                                                     S/Francis X. Santore, Jr.
                                                     Francis X. Santore, Jr., BPR #011315
                                                     Of Counsel

       SANTORE AND SANTORE
       Attorneys at Law
       P. O. Box 113
       Greeneville, TN 37744-0113
       423-639-3511
       423-639-0394 (fax)
       franksantore@comcast.net (email)

       Attorneys for Plaintiffs

                                  CERTIFICATE OF SERVICE

               I hereby certify that on July 11, 2019 a copy of the foregoing Plaintiffs’ First
       Motion to Amend (including proposed amended complaint and attached exhibits)
       was filed electronically. Notice of this filing will be sent by operation of the Court’s
       electronic filing system to all parties indicated on the electronic filing receipt. All other
       parties will be served by regular U.S. Mail. The names and addresses of the parties being
       served by regular U.S. Mail are as follows:




                                                 6

Case 2:19-cv-00055-CLC-CRW Document 48 Filed 07/11/19 Page 6 of 7 PageID #: 926
                                           Keith Wilson
                                       5941 Anglers Way Rd.
                                        Duffield, VA 24244

         Parties may access this filing through the Court’s electronic filing system.

                                                       S/Francis X. Santore, Jr.
                                                       Francis X. Santore, Jr.
  ________________________________
  **/Note, however, that Exhibits A and B, incorporated into the original complaint (Doc. 1) and
  Exhibits 1 through 17, inclusive, incorporated into the now-stricken original Reply to Motion to
  Dismiss (see Docs. 37—now stricken—and Doc. 43) are reproduced verbatim and are
  specifically NOT incorporated by reference. This includes the one-page cover sheets for
  Exhibits 1 through 17, inclusive, which were originally referred to as follows: “Exhibit X; Reply
  to (the now stricken) Motion to Dismiss” This is to keep the pagination current and correct.




                                                  7

Case 2:19-cv-00055-CLC-CRW Document 48 Filed 07/11/19 Page 7 of 7 PageID #: 927
